Exhibit 10.1

 

Cash Bonus Plan

 

This document constitutes a written description of the cash bonus plan adopted
by the Board of Directors of GP Strategies Corporation on June 30, 2010.

 

This bonus plan has 3 levels and covers the executive team, business and general
and administrative unit leaders, and all other employees of General Physics
Corporation.  Compensation can be comprised of cash and stock compensation.  The
information below outlines the cash portion of the bonus plan. This cash bonus
plan may be amended, supplemented or terminated by the Company at any time by
action of the Compensation Committee of the Board of Directors and the Chief
Executive Officer (“CEO”).

 

Executive Team Cash Bonus Plan

 

The members of the executive team will be eligible to share in a cash bonus
pool. The total size of the executive team cash bonus pool is based on the
achievement of corporate level objectives and each executive team member’s
percentage of the bonus pool will be determined based on the achievement of a
combination of corporate level, group level and individual objectives, all as
described below.

 

The amount of the executive team cash bonus pool is based on the achievement of
corporate level objectives. As a result, the executive team, which includes the
Chief Financial Officer, General Counsel, and Executive Vice Presidents and
Senior Vice Presidents responsible for managing an operating group within the
Company, will share the common goal of working toward the achievement of the
established corporate level objectives.  Each calendar year, the corporate
objectives for determining the amount of the executive team cash bonus pool will
be recommended by the CEO and approved by the Board of Directors.  Any executive
covered by a bonus determined under a separate agreement shall not be eligible
to receive a bonus under this plan. The CEO and President are not eligible to
participate in this plan as their bonuses are determined under their individual
employment agreements.

 

The current corporate objectives that would result in the maximum possible
executive team bonus pool are 10% revenue growth over the prior year’s results 
and 20%  Pretax Income Growth over the prior year’s results.

 

Step 1 — Establishing the Executive Team Pool

 

The executive team bonus pool will be calculated as a percentage of the total of
the executive team’s base salaries.  The pool will cap at 50% of the total of
the executive team’s base salaries and will be calculated based on the following
current objectives (results will be interpolated):

 

Corporate Revenue growth of 0% = 0%

Corporate Revenue growth of 2% = 5%

Corporate Revenue growth of 4% = 10%

 

1

--------------------------------------------------------------------------------


 

Corporate Revenue growth of 6% = 15%

Corporate Revenue growth of 8% = 20%

Corporate Revenue growth of 10% = 25%

 

Corporate Pre Tax Income growth of 0% = 0%

Corporate Pre Tax Income growth of 5% = 6.25%

Corporate Pre Tax Income growth of 10% = 12.5%

Corporate Pre Tax Income growth of 15% = 18.75%

Corporate Pre Tax Income growth of 20% = 25%

 

The total of the Corporate Revenue growth score and Corporate Pre Tax Income
growth score will be added together and multiplied by the total of the Executive
Team’s base salaries to determine the pool available for distribution.

 

Step 2 — Distributing the Pool to Executives

 

After the total executive team cash bonus pool is established, each executive
team member’s individual share of the pool will be determined.  For this
purpose, each executive team member will be given a score, up to 100 points,
based on such executive team member’s performance.  Each executive team member’s
score will be determined based on achievement of a combination of corporate
level, group level and individual level objectives.  After all of the executive
team members’ scores have been determined, each of their proportionate share of
the executive team cash bonus pool will be determined by dividing (1) each
executive team member’s score by (2) the sum of all executive team members’
scores.  Each executive team member’s cash bonus is then determined by
multiplying that percentage by the amount of the executive team cash bonus pool.

 

The group level or equivalent objectives, as applicable, for executive team
members will be established by the CEO and President and will closely align with
corporate objectives.  For executive team members who do not manage an operating
group, “group” objectives will be established for the executive’s area of
responsibility.

 

Performance objectives are set and documented at the beginning of the year for
each executive team member and will include corporate objectives, group
objectives, and specific strategic objectives established for each executive
team member.

 

Except for the Chief Financial Officer and any executive who does not manage an
operating group, executive team individual scores will be calculated as follows
(results will be interpolated):

 

Corporate Revenue growth of 0% = 0 points

Corporate Revenue growth of 2% = 3 points

Corporate Revenue growth of 4% = 6 points

Corporate Revenue growth of 6% = 9 points

Corporate Revenue growth of 8% = 12 points

 

2

--------------------------------------------------------------------------------


 

Corporate Revenue growth of 10% = 15 points

 

Plus:

Corporate Pre Tax Income growth of 0% = 0 points

Corporate Pre Tax Income growth of 5% = 3.75 points

Corporate Pre Tax Income growth of 10% = 7.5 points

Corporate Pre Tax Income growth of 15% = 11.25 points

Corporate Pre Tax Income growth of 20% = 15 points

 

Plus:

Group Revenue growth of 0% = 0 points

Group Revenue growth of 5% = 10 points

Group Revenue growth of 10% = 20 points

Group Revenue growth of 15% = 25 points

 

Plus:

Group Net Income from Operations (NIFO) growth of 0% = 0 points

Group NIFO growth of 10% = 10 points

Group NIFO growth of 20% = 20 points

Group NIFO growth of 30% = 25 points

 

Plus:

Achievement of individual strategic objectives to be set individually by the CEO
or President for each executive team member to equal a total of 20 possible
points.

 

Equals:

Total potential score of 100 points.

 

The Chief Financial Officer’s individual scores will be calculated as follows
(results will be interpolated):

 

Corporate Revenue growth of 0% = 0 points

Corporate Revenue growth of 2% = 5 points

Corporate Revenue growth of 4% = 10 points

Corporate Revenue growth of 6% = 15 points

Corporate Revenue growth of 8% = 20 points

Corporate Revenue growth of 10% = 25 points

 

Plus:

Corporate Pre Tax Income growth of 0% = 0 points

Corporate Pre Tax Income growth of 5% = 6.25 points

Corporate Pre Tax Income growth of 10% = 12.5 points

Corporate Pre Tax Income growth of 15% = 18.75 points

Corporate Pre Tax Income growth of 20% = 25 points

 

3

--------------------------------------------------------------------------------


 

Plus:

US G&A (excluding cost center 010) expense increases over prior year by 7% or >
= 0 points

US G&A (excluding cost center 010) expense increases over prior year by 6% or <
= 6 points

US G&A (excluding cost center 010) expense increases over prior year by 5% or <
= 12 points

US G&A (excluding cost center 010) expense increases over prior year by 4% or <
= 18 points

US G&A (excluding cost center 010) expense increases over prior year by 3% or <
= 24 points

US G&A (excluding cost center 010) expense increases over prior year by 2% or <
= 30 points

 

Plus:

Achievement of individual strategic objectives to be set individually by the CEO
or President for each executive team member to equal a total of 20 possible
points.

 

Equals:

Total potential score of 100 points.

 

The amount of each executive team member’s cash bonus will be equal to the
executive’s individual points earned as a percentage of the total points earned
by all executives multiplied by the available executive team cash bonus pool.

 

For any acquisitions that occurred during the year or that were not included in
the full prior year results, for purposes of calculating financial achievements
based on the corporate and/or group objectives, only the amount of revenue
and/or income that is above budgeted revenue and/or income will be included in
the calculations.

 

Executive Bonus Payments if Corporate Objectives are not Achieved

 

If the total of corporate revenue growth and pre-tax income scores is l0% or
less for any given year, and an individual executive team member earns a total
of 50 points or more on such executive team member’s  group and individual
strategic objectives, such executive team member  may earn a bonus equal to 25%
of such executive team member’s  earned score divided by 100 and then multiplied
by such executive team member’s base salary.  For example:  If the corporate
score was 0% and the individual executive earned 60 points, the executive can
earn a bonus equivalent to 15% of salary.

 

Business and G&A Unit Leader Bonus Plan

 

For purposes of this plan, business unit (“BU”) leaders are individuals who
manage business units within each operating group and General & Administrative
(“G&A”) Unit Leaders are individuals who run key functional areas, each as
determined by the executive responsible for the group or G&A function.

 

BU Leader Plan

 

BU Leaders can earn a maximum bonus of 15% of base salary, based on achievement
of a combination of group level, BU level and individual specific objectives. 
Each BU Leader’s performance against those objectives will result in a score on
a 100 point scale.

 

4

--------------------------------------------------------------------------------


 

The score will be calculated as follows (results will be interpolated):

 

Group Revenue growth of 0% = 0 points

Group Revenue growth of 5% = 5 points

Group Revenue growth of 10% = 10 points

Group Revenue growth of 15% = 15 points

 

Plus:

Group NIFO growth of 0% = 0 points

Group NIFO growth of 10% = 5 points

Group NIFO growth of 20% = 10 points

Group NIFO growth of 30% = 15 points

 

Plus:

BU Revenue growth of 0% = 0 points

BU Revenue growth of 5% = 10 points

BU Revenue growth of 10% = 20 points

BU Revenue growth of 15% = 25 points

 

Plus:

BU NIFO growth of 0% = 0 points

BU NIFO growth of 10% = 10 points

BU NIFO growth of 20% = 20 points

BU NIFO growth of 30% = 25 points

 

Plus:

Achievement of established Individual Strategic Objectives to be set
individually for each executive team member for a total of 20 possible points.

 

Equals:

Total potential score of 100 points.

 

A BU Leader must score at least  5 points for BU revenue growth and 5 points for
BU NIFO growth to earn a bonus.  In addition, the established strategic
objectives score may not exceed the BU specific criteria score; credit will only
be given in an amount equal to the BU specific criteria score.

 

For purposes of calculation, the business unit NIFO must be positive and greater
than $50,000 for the year to qualify for any NIFO growth credit for the current
year.  In addition, year over year growth will be calculated starting from
$10,000 for any business unit that had negative income in the prior year.

 

Each BU Leader’s bonus amount is then determined by dividing such BU Leader’s
score by 100, then multiplying that result by 15% and then multiplying that
result by the BU Leader’s base salary.

 

5

--------------------------------------------------------------------------------


 

Directors who  are a level below BU Leaders are not eligible for this plan and
would participate in the BU General bonus pool.

 

G&A Leader Plan

 

G&A Leaders can earn a maximum bonus of 15% of base salary, based on achievement
of a combination of corporate level, AU level, US G&A (excluding cost center
010) level and individual specific objectives.  Each G&A Leader’s performance
against those objectives will result in a score on a 100 point scale.

 

The score will be calculated as follows (results will be interpolated):

 

Corporate Revenue growth of 0% = 0 points

Corporate Revenue growth of 2% = 3.75 points

Corporate Revenue growth of 6% = 7.5 points

Corporate Revenue growth of 8% = 11.25 points

Corporate Revenue growth of 10% = 15 points

 

Plus:

Corporate Pre Tax Income growth of 0% = 0 points

Corporate Pre Tax Income growth of 5% = 3.75 points

Corporate Pre Tax Income growth of 10% = 7.5 points

Corporate Pre Tax Income growth of 15% = 11.25 points

Corporate Pre Tax Income growth of 20% = 15 points

 

Plus:

AU expense increases over prior year by 7% or > = 0 points

AU expense increases over prior year by 6% or < = 5 points

AU expense increases over prior year by 5% or < = 10 points

AU expense increases over prior year by 4% or < = 15 points

AU expense increases over prior year by 3% or < = 20 points

AU expense increases over prior year by 2% or < = 25 points

 

Plus:

US G&A (excluding cost center 010) expense increases over prior year by 7% or >
= 0 points

US G&A (excluding cost center 010) expense increases over prior year by 6% or <
= 5 points

US G&A (excluding cost center 010) expense increases over prior year by 5% or <
= 10 points

US G&A (excluding cost center 010) expense increases over prior year by 4% or <
= 15 points

US G&A (excluding cost center 010) expense increases over prior year by 3% or <
= 20 points

US G&A (excluding cost center 010) expense increases over prior year by 2% or <
= 25 points

 

Plus:

Achievement of one or more established Strategic Objectives to be set
individually for each executive team member = 20 points

 

6

--------------------------------------------------------------------------------


 

Equals:

Total potential score of 100 points.

 

For purposes of the calculation, incremental G&A costs that are directly related
to acquisitions, litigation and other extraordinary items will be excluded from
costs in the calculation.  In addition, if the established strategic objectives
score is greater than the G&A specific criteria score, credit will only be given
in amount equal to the G&A specific criteria score.

 

Each G&A Leader’s bonus amount is then determined by dividing such G&A Leader’s
score by 100, then multiplying that quotient by 15% and then multiplying that
result by the G&A Leader’s base salary.

 

All BU and G&A Leader bonus plans, including the established strategic
objectives, must be approved by the President prior to communication to each BU
and G&A Leader.  All final bonus calculations must also be approved by the
President prior to communication or distribution of any payments.

 

Business Unit and G&A General Bonus Pools

 

BU and G&A general bonus pools can be earned and available for distribution to
employees within each business unit or G&A organization not covered in Executive
Team or BU Leader bonus plans.

 

BU General Bonus Pool

 

The BU General Bonus Pool is based on the following (results will be
interpolated):

 

BU Revenue growth of 0% = 0% of NIFO

BU Revenue growth of 5% = 1% of NIFO

BU Revenue growth of 10% = 1.5% of NIFO

BU Revenue growth of 15% = 2% of NIFO

 

Plus:

BU NIFO growth of 0% = 0% of NIFO

BU NIFO growth of 10% = 1% of NIFO

BU NIFO growth of 20% = 1.5% of NIFO

BU NIFO growth of 30% = 2% of NIFO

 

For purposes of calculation, the business unit results, business unit NIFO must
be $50,000 or greater to qualify for an NIFO growth score for the current year,
and year over year growth will be calculated starting from $10,000 for any
business unit that had negative income in the prior year. In addition, both
revenue and NIFO growth must be a minimum of 5% to qualify for the general bonus
pool.

 

7

--------------------------------------------------------------------------------


 

The BU bonus pool will be calculated based on the score earned multiplied by the
amount of current year NIFO.

 

Each BU Leader will propose a distribution list of recipients for the general
pool, which must be approved by the executive officer responsible for the Group
and the President prior to any communication or distribution to the employees.

 

G&A General Bonus Pool

 

For employees in the G&A organization, the general bonus pool will be calculated
as follows:

 

US G&A (excluding cost center 010) expense increases over prior year by 7% or >
= 0%

US G&A (excluding cost center 010) expense increases over prior year by 6% or <
= .2%

US G&A (excluding cost center 010) expense increases over prior year by 5% or <
= .4%

US G&A (excluding cost center 010) expense increases over prior year by 4% or <
= .6%

US G&A (excluding cost center 010) expense increases over prior year by 3% or <
= .8%

US G&A (excluding cost center 010) expense increases over prior year by 2% or <
= 1%

 

The G&A bonus pool will be calculated based on the score earned multiplied by
the total US G&A salaries, excluding those in the Executive Team and G&A Leader
pools.

 

Certain General and Administrative Provisions

 

Bonus payments will be made after approval by the CEO and President and after
completion of the year-end audit.  The total bonus pool for the company will be
capped at 10% of EBITDA for the year with respect to which the bonuses are
payable.  Any amounts earned in excess of 10% of EBITDA will result in a
prorated reduction in the amounts earned in the Business Unit General Bonus
Pool. The proposed distribution list of recipients must be approved by the CEO
and President prior to any communication or distribution.

 

Neither the establishment of this Plan nor the provision for or payment of any
amounts hereunder nor any action of the Company, the Board or any Committee of
the Board in respect of this Plan shall be held or construed to confer upon any
person any legal right to receive any benefit under this Plan. Nothing contained
in this Plan (or in any other documents under this Plan) shall confer upon any
person any right to continue in the employ of the Company or any subsidiary of
the Company, constitute any contract or agreement of employment, or interfere in
any way with the right of the Company to change a person’s compensation or other
benefits, or to terminate his or her employment, with or without cause.

 

Bonuses payable under this Plan shall be payable from the general assets of the
Company, and no special or separate reserve, fund or deposit shall be made to
assure payment of such amounts. No person shall have any right, title or
interest in any fund or in any specific asset of the Company by reason of being
eligible to receive a bonus under

 

8

--------------------------------------------------------------------------------


 

this Plan. Neither the provisions of this Plan (nor of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company and any person. To the
extent that a person acquires a right to receive payment under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 

No person eligible under any other plan or agreement to receive bonuses,
commissions or other incentive compensation based on the financial performance
of the Company or any subsidiary of the Company shall be eligible to receive a
bonus or other compensation under this Plan without the express approval of the
Board.

 

Any decision made or action taken by, or inaction of, the Company, the Board or
any Committee of the Board arising out of or in connection with the creation,
amendment, construction, administration, interpretation and effect of this Plan
that is within its authority hereunder or applicable law shall be within the
absolute discretion of such entity and shall be conclusive and binding upon all
persons.

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or any Committee of the Board to authorize any other compensation under
any other plan or authority.

 

9

--------------------------------------------------------------------------------

 